                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 TARIUS D. GANAWAY,

                       Plaintiff,

 v.                                           Case No. 19-cv-00621-NJR

 C/O WINE, et al.,

                       Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      This matter is before the Court for case management purposes. Defendant Lisa

Goldman was issued summons on Plaintiff’s Complaint on October 9, 2019 (Doc. 20).

Defendant Goldman returned the waiver on October 29, 2019, and her Answer was due

December 9, 2019 (Doc. 23). As of this date, Defendant Goldman has failed to move,

answer, or otherwise plead in response to the Complaint.

      The Federal Rules of Civil Procedure provide that the Clerk of Court must enter

default against a defendant who has failed to plead or otherwise defend. FED. R. CIV. P.

55(a). Accordingly, the Court GRANTS the Motion of Entry of Default (Doc. 26) and

ORDERS as follows:

      (1)    The Clerk of Court is DIRECTED to ENTER DEFAULT against Defendant
             Goldman in accordance with Federal Rule of Civil Procedure 55(a).

      (2)    Plaintiff is ORDERED to move for default judgment against Defendant
             Goldman on or before February 20, 2020, in accordance with Federal Rule
             of Civil Procedure 55(b).

      (3)    If Plaintiff fails to move for default judgment as set forth in this Order, this
             entire action will be dismissed as to Defendant Goldman for failure to

                                       Page 1 of 2
      prosecute and/or failure to comply with an order of the Court.

(4)   The Clerk of Court is DIRECTED to transmit a copy of this Order and the
      entry of default to Plaintiff and to Defendant Goldman.

IT IS SO ORDERED.

DATED: January 30, 2020


                                       ____________________________
                                       NANCY J. ROSENSTENGEL
                                       Chief U.S. District Judge




                              Page 2 of 2
